DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/24/2022 is acknowledged. Claims 1-15 are currently pending in this application. Claims 9-15 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Influence of electrospinning and dip-coating techniques on the degradation and cytocompatibility of Mg-based alloy” to Abdal-hay et al. (Abdal-hay) in view of US Patent Application No. 2003/0097170 A1 to Friedrich et al. (Friedrich), and further in view of WO 2015/138970 A1 to Scripps Health (hereinafter Scripps).
Regarding claim 1
Abdal-hay discloses an investigation of the influence of coating technique on the biological and corrosive properties of Mg alloy (abstract). Abdal-hay meets the limitations of a biomimetic, biodegradable scaffold (abstract: "Mg-based implant materials... coat the Mg substrate with a biodegradable polymer"; page 38 col 1 para 2: "The biodegradability of magnesium alloys is another advantage..."), comprising: a magnesium alloy substrate (abstract: “coating technique on the biological and corrosive properties of Mg alloy... coat the Mg substrate..."); and a composite applied to the substrate, the composite comprising: electro-spun polymer fibers (abstract: “Electrospinning... employed to coat the Mg substrate with a biodegradable polymer... the electrospin nanofiber layer was stable...”.
Abdal-hay also teaches that the electrospun biodegradeable polymer layer coating is a promising method for increasing the use of Mg-based materials in orthopedic and cardiovascular applications (page 38 col 2 para 1-2). However, Abdal-hay does not disclose that the magnesium alloy substrate is a mesh substrate.
Friedrich teaches the use of a metal mesh scaffold as a vascular prosthesis, for the purpose of allowing expansion of the scaffold to a diameter larger than that of the vessel (paragraph 0009) to permit simple and rapid treatment of the vessel without additional time consumption or even a second surgical procedure (paragraph 0008).
It would have been obvious to one of ordinary skill in the art through routine experimentation to select a mesh type of magnesium alloy substrate, in particular when the scaffold of Abdal-hay is used in cardiovascular applications, in order to allow expansion of the scaffold to a diameter larger than that of the vessel, as taught by Friedrich.
However, Abdal-hay in view of Friedrich does not disclose that the composite applied to the substrate further comprises an electro-sprayed extracellular matrix.
In a similar invention, Scripps teaches a polymer scaffold composition produced by electrospinning a polymer solution onto a collector and adding a plurality of cells to the scaffold composition (abstract). More specifically, Scripps discloses a biomimetic, biodegradable scaffold (para [002]: “...a polymer scaffold composition...") and a composite, the composite comprising: electro-spun polymer fibers, (para [002]: ”...electrospinning a first polymer solution... to form polymer fibers..."); and electro-sprayed extracellular matrix (para [002]: "...methods further comprise contacting the polymer fibers with a plurality of cells... electrospraying the plurality of cells on to the polymer fibers... electrospinning the polymer solution and electrospraying the plurality of cells occurs simultaneously... the plurality of cells is suspended in a biomimetic gel... the biomimetic gel comprises one or more growth factors” para [0166]: "...the plurality of cells are selected from…extracellular matrix (ECM) cells”), for the purpose of resulting in a three-dimensional construct comprising polymer fibers and a plurality of cells through the scaffold to treat a tissue defect in a subject, and particularly for increasing repair and growth of the body part to which the scaffold is applied, as taught by Scripps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of Abdal-hay, which is made up of electro-spun polymer fibers and is applied to a biomimetic, biodegradable scaffold comprising a magnesium alloy substrate, to further include electro-sprayed extracellular matrix with the electro-spun polymer fibers, as disclosed by Scripps, to form a magnesium alloy-based scaffold that includes an applied composite of electro-spun polymer fibers combined with electro-sprayed extracellular matrix, in order to increase repair and growth of the body part to which the scaffold is applied, as taught by Scripps.
The examiner notes that the limitations “electro-spun polymer fibers” and “electro-sprayed extracellular matrix” are product by process limitations. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Regarding claim 2
Abdal-hay in view of Friedrich, and further in view of Scripps discloses the scaffold of claim 1. Abdal-hay also discloses wherein the polymer fibers comprise of poly lactic acid (abstract: "Electrospinning... [was] employed to coat the Mg substrate with a biodegradable polymer... the electrospin [sic] nanofiber layer was stable... "; page 38 col 2 para 2: "For this study, poly(lactic acid) (PLA) was chosen as the biodegradable polymer for the coating process..."). 
Regarding claim 3
Abdal-hay in view of Friedrich, and further in view of Scripps discloses the scaffold of claim 1. Scripps further discloses of the scaffold, wherein the extracellular matrix is demineralized bone matrix (para [0183] teaches that the cell solution can include bone morphogenetic proteins (BMPs) which are known DBM growth factors as indicated by applicant’s specification at paragraph 0010, for example).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the scaffold of Abdal-hay, as evidenced by Friedrich, in view of Scripps to specify that the extracellular matrix is demineralized bone matrix, since DBM is a well-known growth factor for supporting growth, as taught by Scripps.
Regarding claim 4
Abdal-hay in view of Friedrich, and further in view of Scripps discloses the scaffold of claim 1. Abdal-hay further discloses the scaffold, wherein the polymer fibers are in a form selected from nanofibers (abstract: "Electrospinning... [was] employed to coat the Mg substrate with a biodegradable polymer... the electrospin [sic] nanofiber layer was stable... “).
Regarding claim 5
Abdal-hay in view of Friedrich, and further in view of Scripps discloses the scaffold of claim 1. Abdal-hay further discloses the scaffold, wherein the magnesium alloy mesh substrate comprises a biodegradable metal (page 38 col 1 para 2: "The biodegradability of magnesium alloys is another advantage...").
Regarding claim 6
Abdal-hay in view of Friedrich, and further in view of Scripps discloses the scaffold of claim 3. Scripps further discloses of the scaffold, wherein the demineralized bone matrix is  selected from is selected from the group consisting of collagen, growth factor and mixtures thereof (para [002]: "... methods further comprise... electrospraying [a] plurality of cells on to the polymer fibers... the plurality of cells is suspended in a biomimetic gel... the biomimetic get comprises type II collagen... the biomimetic gel comprises one or more growth factors”).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the scaffold of Abdal-hay, as evidenced by Friedrich, in view of Scripps to specify that the demineralized bone matrix is selected from is selected from the group consisting of collagen, growth factor and mixtures thereof, since these types of DBM are well known for the purpose of supporting growth, as taught by Scripps.
Regarding claim 7 
Abdal-hay in view of Friedrich, and further in view of Scripps discloses the scaffold of claim 6. Scripps further discloses of the scaffold, wherein the collagen is selected from type |, type IV, type X and mixtures thereof (para [0154]: "In some embodiments, the collagen is selected from type | collagen... type IV collagen... type X collagen... and a
combination thereof").
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the scaffold of Abdal-hay, as evidenced by Friedrich, in view of Scripps to specify that the collagen is selected from type |, type IV, type X and mixtures thereof, since these types of collagen are well known for the purpose of supporting growth, as taught by Scripps. The examiner notes that the collagen is not positively recited in claim 6 and is therefore given little patentable weight.
Regarding claim 8 
Abdal-hay in view of Friedrich, and further in view of Scripps discloses the scaffold of claim 6. Scripps further discloses of the scaffold, wherein the growth factor is BMP (para [002]: "... methods further comprise...electrospraying [a] plurality of cells on to the polymer fibers... the plurality of cells is suspended in a biomimetic gel... the biomimetic gel comprises one or more growth factors"; para [0183]: "In some embodiments, by non-limiting example, the growth factor is selected from...
Bone morphogenetic proteins (BMPs)...").
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the scaffold of Abdal-hay, as evidenced by Friedrich, in view of Scripps to specify that the growth factor is BMP, since this type of growth factor is well known for the purpose of supporting growth, as taught by Scripps. The examiner notes that the growth factor is not positively recited in claim 6 and is therefore given little patentable weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774